Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 1of15

EXHIBIT L
Nn uF W NY FP

10

11
12

13

14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 2 of 15
HIGHLY CONFIDENTIAL

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

EPIC GAMES, INC.,
Plaintiff,

Counter-defendant,

 

vs. Case No. 4:20-cv-05640
YGR
APPLE INC.,
Defendant,
Counterclaimant.
IN RE APPLE IPHONE Case No. 4:11-cv-06714
ANTITRUST LITIGATION YGR

 

(caption cont'd)

**HIGHLY CONFIDENTIAL**

ZOOM DEPOSITION OF DAVID S. EVANS, Ph.D.
(Reported Remotely via Video & Web Videoconference)
Marblehead, Massachusetts (Deponent's location)
Thursday, April 1, 2021
Volume ITI

Page 285

 

Veritext Legal Solutions
866 299-5127

 
ul

ow on

11
12
13
14
15
16
17
18
19
20

21

22

23

24
25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 3 of 15
HIGHLY CONFIDENTIAL

 

 

DONALD R. CAMERON, et al.,

Plaintiffs,
vs. Case No. 4:19-cv-03074
YGR
APPLE INC.,
Defendant.

 

**HIGHLY CONFIDENTIAL**

ZOOM DEPOSITION OF DAVID S. EVANS, Ph.D.
(Reported Remotely via Video & Web Videoconference)
Marblehead, Massachusetts (Deponent's location)
Thursday, April 1, 2021
Volume II

STENOGRAPHICALLY REPORTED BY:
REBECCA L. ROMANO, RPR, CSR, CCR
California CSR No. 12546

Nevada CCR No. 827

Oregon CSR No. 20-0466
Washington CCR No. 3491

JOB NO. 4522262

PAGES 285 - 557

Page 286

 

Veritext Legal Solutions
866 299-5127

 
nO ul FF W NY FH

10

11
12

13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 4 of 15

HIGHLY CONFIDENTIAL

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

EPIC GAMES, INC.,
Plaintiff,

Counter-defendant,

 

vs. Case No.
APPLE INC.,
Defendant,
Counterclaimant.
IN RE APPLE IPHONE Case No.

ANTITRUST LITIGATION

 

(caption cont'd)

4:20-cv-05640

YGR

4:11-cv-06714

YGR

Page 287

 

Veritext Legal Solutions
866 299-5127

 
o wT HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 5 of 15
HIGHLY CONFIDENTIAL

 

 

DONALD R. CAMERON, et al.,

Plaintiffs,
vs. Case No. 4:19-cv-03074
YGR
APPLE INC.,
Defendant.

 

ZOOM DEPOSITION OF DAVID S. EVANS, Ph.D.,
taken on behalf of the Defendant/Counterclaimant,
with the deponent located in Marblehead,
Massachusetts, commencing at 9:07 a.m., Thursday,
April 1, 2021, remotely reported via video & web
videoconference before REBECCA L. ROMANO, a
Registered Professional Reporter, Certified

Shorthand Reporter, Certified Court Reporter.

Page 288

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 6 of 15

HIGHLY CONFIDENTIAL

 

 

(All

For the Plaintiff/Counter-Defendant - Epic Games,

Inc.:

/I///

APPEARANCES OF COUNSEL

parties appearing via web videoconference)

CRAVATH, SWAINE & MOORE LIP
BY: PETER T. BARBUR

BY: MICHAEL C. GRANT
BY: JILL FE. GREENFIELD
BY: DANIEL L. OTTAUNICK
Attorneys at Law

825 Eighth Avenue

New York, New York 10019
(212) 474-1000
pbarbur@cravath.com
mgrant@cravath.com
jgreenfield@cravath.com

dottaunick@cravath.com

Page 289

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 7 of 15
HIGHLY CONFIDENTIAL

 

 

APPEARANCES OF COUNSEL (cont'd)

(All parties appearing via web videoconference)

For the Interim Class Counsel for the Developer
Plaintiffs:

HAGENS BERMAN SOBOL SHAPIRO LLP

BY: BEN HARRINGTON

Attorney at Law

715 Hearst Avenue

Suite 202

Berkeley, California 94710

(510) 725-3000

benh@hbsslaw.com

For the Defendant/Counterclaimant - Apple Inc.:
GIBSON, DUNN & CRUTCHER LLP
BY: DANIEL G. SWANSON
BY: JASON LO
Attorney at Law
333 South Grand Avenue
Los Angeles, California 90071-3197
(213) 229-7430
dswanson@gibsondunn.com

jo@gibsondunn.com

/////

Page 290

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 8 of 15

HIGHLY CONFIDENTIAL

 

 

(All

APPEARANCES OF COUNSEL (cont'd)

parties appearing via web videoconference)

For the Defendant/Counterclaimant - Apple Inc.:

/////

GIBSON, DUNN & CRUTCHER LLP
BY: JULIAN WOLFE KLEINBRODT
BY: WARREN LEOGERING
Attorneys at Law
555 Mission Street
Suite 3000
San Francisco, California 94105-0921
(415) 393-8382
jkleinbrodt@gibsondunn.com
wloegering@gibsondunn.com

- and -
BY: HARRY R. S. PHILLIPS
Attorney at Law
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
(202) 887-3706

hphillips2@gibsondunn.com

Page 291

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 9 of 15
HIGHLY CONFIDENTIAL

 

 

APPEARANCES OF COUNSEL (cont'd)

(All parties appearing via web videoconference)

For the Defendant/Counterclaimant - Apple Inc.:
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
BY: WILLIAM A. ISAACSON
Attorney at Law
2001 K Street, NW
Washington, DC 20006-1047
(202) 223-7308

wisaacson@paulweiss.com

/I///

Page 292

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 10 of 15
HIGHLY CONFIDENTIAL

 

 

APPEARANCES OF COUNSEL (cont'd)

(All parties appearing via web videoconference)

ALSO PRESENT:
Deborah Alvino, Videographer
Howard H. Chang, Global Economics Group
Nicholas Giancarlo, Global Economics Group
Daniel Grbich, Concierge Technician
Vandy M. Howell, Cornerstone Research
Steven Joyce, Global Economics Group
Noreen Krall, Vice President, Chief Compliance
Officer
Scott B. Murray, Director, Commercial
Litigation at Apple
Jim Ratliff, Compass Lexecon
R. Craig Romaine, Charles River Associates
Samuel Weglein, Analysis Group

Kristof Zetenyi, Analysis Group

/////

Page 293

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21

Page 11 of 15

 

 

HIGHLY CONFIDENTIAL
INDE X
DEPONENT EXAMINATION
DR. DAVID S. EVANS PAGE
VOLUME II
BY MR. SWANSON 296

EXHIBITS

NUMBER PAGE

Exhibit 608

Exhibit 609

/////

DESCRIPTION
Apple Inc. Line of Business
Report-iPhone, Bates

APL APPSTORE 08856866.xl1sx;

Errata to Evans Opening
Report and Rebuttal Report

March 27, 2021.

407

530

Page 294

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21
HIGHLY CONFIDENTIAL

Page 12 of 15

 

 

legal video specialist and notary. The
court reporter is Rebecca Romano, with
Veritext Legal Solutions.

I am not related to any party in this
action, nor am I financially interested in the
outcome.

The witness was previously sworn. We may

proceed.

DAVID S. EVANS, Ph.D.,
having been previously administered an oath, was

examined and testified as follows:

EXAMINATION (resumed)

BY MR. SWANSON:

Q. Good morning, Dr. Evans.
A. Good morning, Mr. Swanson.
Q. As the court reporter [sic] just noted,

you are still under oath.
You understand that?
A. I do.
Q. All right. I would like you to turn, if
you would, to paragraph 327 of your rebuttal
report, which is Exhibit 607.

A. Paragraph 327 on page 147; is that

09:08:10

09:08:20

09:08:27

09:08:27

09:08:38

09:09:11

Page 296

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21
HIGHLY CONFIDENTIAL

Page 13 of 15

 

 

interpretation and all sorts of things, but I
haven't seen any indication that his results or my
results are -- are affected by -- by these -- these

data-related issues.

Q. Are you aware --

A. I -- I don't -- I don't want to suggest
that there -- that the data are perfect because
they're -- they're not. There -- there are some
discrepancies here and there, but -- I mean, that's
also not -- that's also not a surprising thing
with -- with -- with these kind of data.

Q. Are -- are you aware that Epic twice

reproduced the backup for certain analysis in your

rebuttal -- rebuttal report?

A. I don't recall.

Q. You have no understanding of why that was
done?

A. Not as I sit here today. I'm sure at
some point I did, but I -- I don't now.

Q. You don't recall that certain errors in

the code for regression analyses that you undertook
in your rebuttal report needed to be corrected
leading to a need to reproduce?

A. Yeah. I don't know if there are any

errors as opposed to incomplete explanations or

05:14:29

05:14:46

05:14:58

05:15:16

05:15:28

05:15:48

Page 540

 

Veritext Legal Solutions
866 299-5127

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21

HIGHLY CONFIDENTIAL

Page 14 of 15

 

 

ambiguity in explanation, but I -- I believe

that my team and Apple's teams have -- have sorted

these things out.

And if they haven't, you know,

we're -- as is typical in these kind of cases, you

know,

we're -- we're available to -- to help the

consulting economist on the other side understand

things and -- and, you know, make sure they

understand what we've

-- what we've done. So if

there's any incompleteness there, the normal

process is to try to -- to work that out. That's

what typically happens in -- in these kind of

cases.

Q.

And -- and typically, you don't tell the

other side about errors a day before the reports

are due?

A.

Well,

if you -- if you -- if you find

errors the day the report is due, you do. And --

and typically,

we

we don't work on matters of

this magnitude with such a short space of time

between things being -- being done.

case,

so

this is a

so I think as we all know in this

- this is a -- this is a different

antitrust case than many of us have been involved

in,

in terms of the schedule.

Q.

Dr.

Dr.

Evans, is the iOS app

05:15:51

05:16:04

05:16:19

05:16:29

05:16:53

05:17:12

Page 541

 

Veritext Legal Solutions
866 299-5127

 
od DN UU BP WwW NY PB

10
11
12
13
14
15
16
17
18
19
20
21

22

23

24

25

Case 4:20-cv-05640-YGR Document 403-12 Filed 04/07/21 Page 15 of 15
HIGHLY CONFIDENTIAL

 

 

I, Rebecca L. Romano, a Registered
Professional Reporter, Certified Shorthand
Reporter, Certified Court Reporter, do hereby
certify:

That the foregoing proceedings were taken
before me remotely at the time and place herein set
forth; that any deponents in the foregoing
proceedings, prior to testifying, were administered
an oath; that a record of the proceedings was made
by me using machine shorthand which was thereafter
transcribed under my direction; that the foregoing
transcript is true record of the testimony given.

Further, that if the foregoing pertains to the
original transcript of a deposition in a Federal
Case, before completion of the proceedings, review
of the transcript [ ] was [X] was not requested.

I further certify I am neither financially
interested in the action nor a relative or employee
of any attorney or any party to this action.

IN WITNESS WHEREOF, I have this date
subscribed my name.

Dated: April 2, 2021

Rebecca L. Romano, RPR, CCR

CSR. No 12546

Page 557

 

Veritext Legal Solutions
866 299-5127

 
